

117 HRES 242 IH: Raising awareness of the racial disparities in the impact of colorectal cancer on the Black community.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 242IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mrs. Watson Coleman (for herself, Mr. Payne, Mr. Bishop of Georgia, Mr. Allred, Ms. Velázquez, Ms. Clarke of New York, Ms. Jackson Lee, Mrs. Hayes, Mrs. Beatty, Mr. Meeks, Ms. Clark of Massachusetts, Mr. Hastings, Ms. Pressley, Mr. Cohen, Mr. Thompson of Mississippi, Mr. San Nicolas, Mr. Danny K. Davis of Illinois, Ms. Norton, Ms. Adams, Ms. Bass, Mr. Sires, Mr. Soto, Mr. Pocan, and Mr. Carson) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRaising awareness of the racial disparities in the impact of colorectal cancer on the Black community.Whereas colorectal cancer, or CRC, is the third-most common cancer in the United States for men and women combined, and the second leading cause of cancer death;Whereas this disease takes the lives of more than 50,000 people each year; Whereas the rate of CRC is 24 percent higher among Black men and is 19 percent higher among Black women than compared to non-Hispanic Whites; Whereas the rate of CRC death is 47 percent higher among Black men and is 34 percent higher among Black women than compared to non-Hispanic Whites; Whereas CRC is the third-leading cause of cancer death in both Black men and women in the United States;Whereas deaths from colorectal cancer among people younger than 55 have increased one percent per year from 2008 to 2017;Whereas the tragic death of 43-year-old actor Chadwick Boseman from colorectal cancer has catalyzed more conversation about CRC’s impact on the Black community;Whereas getting screened for CRC is highly recommended at age 50, and currently the United States Preventive Services Task Force is considering a recommendation to lower the age at which people should first get screened to 45; andWhereas CRC has a 90-percent survival rate when caught at the earliest stage and there are many screening methods available: Now, therefore, be itThat the House of Representatives—(1)recognizes the deadly impact colorectal cancer has to the American people;(2)acknowledges the racial disparity that the Black community faces when dealing with colorectal cancer;(3)encourages the Centers for Disease Control and Prevention to continue and expand their work to identify those factors that result in the colorectal racial screening disparity and develop effective strategies to reduce and ultimately eliminate racial disparities in colorectal screening;(4)encourages everyone get colorectal cancer screening when recommended by the United States Preventive Services Task Force;(5)encourages the United States Preventive Services Task Force to finalize its recommendation that screening begin at 45 years of age and provide special recommendations that highlight the impact colorectal cancer has on the Black community; and(6)urges State health plans to quickly adopt new measures to cover colorectal screenings for individuals at a lower age, with special consideration for the Black community and all those at higher risk for colorectal cancer.